Wade, C.' J.
An appeal to the superior court from the judgment of a justice’s court was dismissed because the affidavit in forma pauperis, given in lieu of an appeal bond, was defective. Thereafter the appellant *406moved, during the same term of the court, to reinstate his appeal and amend his affidavit, and to the judgment refusing-to reinstate the appeal he excepted. It was not contended' in the motion to reinstate, or in the brief of counsel for the plaintiff in error, that the affidavit was not fatally defective, or that the court originally erred in dismissing the appeal, and it is clear that the court ‘did not err in refusing to grant the motion to reinstate the case.
Decided May 17, 1918.
Appeal; from Laurens superior court—Judge Kent. November 24, 1917.
Fred Kea, Hal B. Wimberly, for plaintiff in'error.
Larsen & Crockett, contra.

Judgment' affirmed.


Jenkins and Luke, JJ., concur.